Order entered March 29, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00068-CV

                  IN RE THE COMMITMENT OF ANTHONY HENDERSON

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. CV1770004

                                          ORDER
       Before the Court is the March 27, 2019 request of Deputy Court Reporter Debi Harris for

an extension of time to file the reporter’s record. We GRANT the request and extend the time to

April 26, 2019.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE